Citation Nr: 9908346	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  94-41 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for 
hypersomnolence with narcolepsy and a history of nocturnal 
seizures, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1970 to 
September 1971.

This appeal arises from a July 1993 rating decision of the 
St. Petersburg, Florida, Regional Office (RO).  In that 
decision, the RO continued a 10 percent disability rating for 
hypersomnolence with narcolepsy and a history of nocturnal 
seizures.


REMAND

The veteran contends that his service-connected disability 
has worsened, and that an increased rating is warranted for 
that disability.  He reports that he has seizures at night 
and involuntary sleeping spells during the day.  He states 
that the seizures have generally occurred while he slept, and 
that he realizes when he has had a seizure when he awakens 
with signs such as residuals of tongue biting.  Over the 
years, his reports regarding the frequency of seizures have 
varied from several times per week to less than once per 
year.  He has reported his spells of suddenly falling asleep 
occur as frequently as twenty to thirty times each day.  He 
asserts that the frequent sleep spells interfere with his 
ability to work, to drive a car, and to function in other 
areas of life.

In November 1996, the Board remanded this case for further 
development of relevant evidence.  Pursuant to the remand, 
the RO wrote to the veteran and asked him to provide 
information about all medical treatment he had received since 
1993 for his narcolepsy and seizures.  The claims file does 
not show that he has submitted any additional evidence.  The 
RO also contacted the Social Security Administration (SSA) to 
obtain administrative and medical records related to the 
veteran's application for Social Security disability 
benefits.  The SSA responded that the veteran's application 
for benefits had been denied, and that no file or records 
were available.


Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1998).  Under the rating 
schedule, epilepsy and other seizure disorders are evaluated 
based on how often major and minor seizures occur.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8910 (1998).  Narcolepsy is rated 
based on the same criteria, with narcoleptic episodes 
(involuntary sleeping spells) counted as comparable to petit 
mal or minor seizures.  See 38 C.F.R. § 4.124a, Diagnostic 
Code 8108, 8910 (1998).

The Board notes that the rating for the veteran's disability 
is to be based on the frequency of his seizures and 
narcoleptic episodes; yet the claims file contains 
insufficient evidence regarding the frequency of those 
events.  Medical records in the file repeated the history 
provided by the veteran.  In a few instances, medical notes 
reflected that the veteran had a short period of sleep while 
he was awaiting or undergoing examination or treatment.  In 
order to obtain objective observations of the frequency of 
the veteran's symptoms, the veteran should undergo a period 
of observation at a VA medical facility, during which his 
involuntary sleeping spells and any seizures should be 
carefully documented and counted.  Any seizures that occur 
should be described by symptomatology, and classified by an 
appropriate professional as petit mal or grand mal.

The veteran has provided his own accounts of the frequency of 
his seizures and narcoleptic episodes (sleeping spells).  In 
June 1993, the veteran's wife wrote describing one of the 
veteran's nighttime seizures that she had witnessed.  She 
wrote that she had witnessed him having similar symptoms 
"several times."  In a June 1994 hearing at the RO, the 
veteran expressed an intention to turn in additional 
"affidavits;" but no additional statements from persons who 
know the veteran have been received to date.  As noted above, 
the veteran did not provide additional information about 
medical treatment after the RO wrote to him pursuant to the 
Board's November 1996 remand.  As the Board is presently 
remanding the case for evidentiary development, the veteran 
should be given an additional opportunity to submit 
supporting evidence.  The veteran should be notified in 
particular that statements of first hand observations of the 
frequency of his sleeping spells or seizures could be 
relevant to his appeal.

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999).  For that 
reason, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development:

1.  The RO should schedule the veteran 
for a period of observation as an 
inpatient at a VA Medical Center (VAMC), 
in order to obtain objective observations 
of the frequency of involuntary sleeping 
spells and seizures.  The RO should 
provide the individual at the VAMC who 
will prepare the report on the 
observation period with the veteran's 
claims file and a copy of this REMAND for 
review prior to the beginning of the 
observation period.  During the 
observation period, each narcoleptic 
episode and seizure should be carefully 
documented and counted.  Any seizures 
that occur should be described by 
symptomatology, and classified by an 
appropriate professional as petit mal or 
grand mal.

2.  The RO should give the veteran an 
additional opportunity to submit evidence 
in support of his appeal.  The RO should 
notify the veteran that statements of 
first hand observations of the frequency 
of his sleeping spells or seizures could 
be particularly relevant to his appeal.

3.  The appellant is hereby informed that 
his cooperation is important in order to 
gather evidence that could support a 
favorable decision on his appeal.

After the completion of the foregoing development, the RO 
should review the case.  If the decision on any issue remains 
adverse to the veteran, he and his representative should be 
furnished with a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	L. JENNIFER LANE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

